DETAILED ACTION

Election/Restrictions
The restriction send on the office action on 10/29/2021 have been withdrawn and examiner will be examining all the claims 1-20, to expedite prosecution of the application as a whole.


Allowable Subject Matter
Claim 2, 4, 9, 11 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3, 5-6, 10, 12-13 and 19 depends on the above claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 and 20 recites the limitation "the predetermine period" in line 3. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bleacher US PG-Pub 2015/0049887 in view of Shibata US PG-Pub 2008/0130922.

Regarding claim 1, Bleacher teaches a headrest speaker including a left-side speaker provided on the left-side of the headrest of a seat inside the vehicle to output sound and a right-side speaker provided on the right-side of the headrest to output sound (Fig. 12 & [0079]: having loudspeakers on the headrest wings); a pressure sensor configured to measure a force applied to the headrest (Fig. 12 & [0031]: pressure sensor-1288 obtain users head/ear location); and a controller configured to adjust the left speaker and the right speaker based on an action point of the force measured by the pressure sensor (Fig. 12 &[0079] & [0093]: using pressure sensor to adjust the headrest wing were the loudspeaker are located).
Bleacher failed to teach adjust output intensity of the left speaker and right speaker.
However, Shibata teaches adjust output intensity of the left speaker and right speaker ([0059]: changing sound localization based on pressure sensor).
Bleacher and Shibata are analogous art because they are both in the same field of endeavor, namely loudspeaker system. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because changing intensity which is part of sound localization is an alternate equivalent way to customize sounds for a different users.

Regarding claim 8, Bleacher teaches a headrest speaker including a left-side speaker provided on the left-side of the headrest of a seat inside the vehicle to output sound and a right-side speaker provided on the right-side of the headrest to output sound (Fig. 13 & [0079]: having loudspeakers on the headrest wings); a camera configured to acquire an image of a passenger sitting on a seat of the vehicle (Fig. 13 & [0028]: using camera-1369 to obtain users head/ear location); and a controller configured to determine a position of the passenger's ear based on the image acquired from the camera, and adjust the left speaker and the right speaker based on the position of the passenger's ear (Fig. 13 & [0079] & [0093]: using camera  to adjust the headrest wing were the loudspeaker are located).
Bleacher failed to teach adjust output intensity of the left speaker and right speaker.
However, Shibata teaches adjust output intensity of the left speaker and right speaker ([0059]: changing sound localization based on pressure sensor).
Bleacher and Shibata are analogous art because they are both in the same field of endeavor, namely loudspeaker system. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because changing intensity which is part of sound localization is an alternate equivalent way to customize sounds for a different users.

Regarding claim 15, Bleacher teaches a vehicle including a headrest speaker including a left-side speaker provided on the left-side of the headrest of a seat inside the vehicle to output sound and a right-side speaker provided on the right-side of the headrest to output sound (Fig. 12 & [0079]: having loudspeakers on the headrest wings), the method comprising: determining, by a controller, a position of an ear of a passenger sitting in a seat of the vehicle (Fig. 12 & [0031]: pressure sensor-1288 obtain users head/ear location); and adjusting, by the controller, a position of the left speaker and the right speaker 
Bleacher failed to teach adjust output intensity of the left speaker and right speaker.
However, Shibata teaches adjust output intensity of the left speaker and right speaker ([0059]: changing sound localization based on pressure sensor).
Bleacher and Shibata are analogous art because they are both in the same field of endeavor, namely loudspeaker system. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because changing intensity which is part of sound localization is an alternate equivalent way to customize sounds for a different users.

Claim 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bleacher US PG-Pub 2015/0049887 in combination with Shibata US PG-Pub 2008/0130922 in view of Vaziri US PG-Pub 2017/0330042.

	Regarding claim 7, the combination teaches a controller to adjust the headrest speaker in response of determining that the position of the action point of the force measured by the pressure sensor changes (Bleacher, Fig. 12 &[0079] & [0093]: using pressure sensor to adjust the headrest wing were the loudspeaker are located & Shibata, [0059]: changing sound localization based on pressure sensor).
	The combination failed to teach wherein the controller is configured to turn off the output of the headrest speaker if pressure sensor does not change for the predetermined period of time. 

	The combination and Varizi are analogous art because they are both in the same field of endeavor, namely performing task relative to sensor information. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because turning off output from a loudspeaker after a user has not moved for a while will save energy as the most likely probability of a user not moving after a predetermine time is that they have fallen to sleep.

	Regarding claim 14, the combination teaches a controller is configured to detect the passenger's eye based on the image of the passenger (Fig. 13 & [0079] & [0093]: using camera to adjust the headrest wing were the loudspeaker are located).
The combination failed to teach wherein the controller is configured to turn off the output of the headrest speaker in response to determining that the passenger's eye is closed for a predetermined period of time.  
	However, Varizi teaches turning off a device after a predetermine time of sensor/camera information ([0049]: using sensors/camera information over a predetermine time span to determine users attention/motion and performing different functions like turning off a device).
	The combination and Varizi are analogous art because they are both in the same field of endeavor, namely performing task relative to sensor information. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because turning off output from 

Regarding claim 20, the combination teaches a controller to adjust the headrest speaker in response of determining that the position of the action point of the force measured by the pressure sensor changes (Bleacher, Fig. 12 &[0079] & [0093]: using pressure sensor to adjust the headrest wing were the loudspeaker are located & Shibata, [0059]: changing sound localization based on pressure sensor).
The combination failed to teach turning off, by the controller, the output of the headrest speaker in response to determining that the position of the ear of the passenger does not change for the predetermined period of time.  
	However, Varizi teaches turning off a device after a predetermine time of sensor information ([0049]: using sensors information over a predetermine time span to determine users attention/motion and performing different functions like turning off a device).
	The combination and Varizi are analogous art because they are both in the same field of endeavor, namely performing task relative to sensor information. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because turning off output from a loudspeaker after a user has not moved for a while will save energy as the most likely probability of a user not moving after a predetermine time is that they have fallen to sleep.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519. The examiner can normally be reached M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654